Citation Nr: 1104109	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for a service connected left knee disability prior to August 2007 
and in excess of 30 percent after October 2008.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service connected left 
knee disability.

3.  Entitlement to service connection for a low back disability, 
to include as secondary to a service connected left knee 
disability.

4.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction is currently with the RO in Salt Lake 
City, Utah.

In May 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development, including a new VA examination.  The 
action specified in the May 2009 Remand completed, the matter has 
been properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to August 2007, the Veteran's left knee disability was 
not characterized by ankylosis, moderate or severe recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, flexion limited to less than 30 degrees, extension 
limited to 20 degrees or greater, or malunion or nonunion of the 
tibia and fibula.  

2.  After October 2008, the Veteran's left knee disability is 
characterized by mild to moderate pain and weakness and slight 
limitation of motion.  

3.  The Veteran's right knee disability had onset in service or 
was caused or aggravated by the Veteran's active military 
service.

4.  The Veteran's low back disability and bilateral hip 
disability did not have onset in service and were not caused or 
aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for a service connected left knee disability prior to August 2007 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2010).

2.  The criteria for a disability rating in excess of 30 percent 
for a service connected left knee disability after October 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5256-5263 (2010).

3.  The criteria for entitlement to service connection for a 
right knee disability, to include as secondary to a service 
connected left knee disability, have been met.  38 U.S.C.A. 
§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).  

4.  The criteria for entitlement to service connection for a low 
back disability, to include as secondary to a service connected 
left knee disability, have not been met.  38 U.S.C.A. § 1110, 
1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).  

5.  The criteria for entitlement to service connection for a 
bilateral hip disability, to include as secondary to a service 
connected left knee disability, have not been met.  38 U.S.C.A. 
§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), 
and whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded 
as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, painful movement, swelling, deformity, or disuse 
atrophy.  Where functional loss is alleged due to pain upon 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Veteran was granted entitlement to service connection for a 
left knee disability in a March 1969 rating decision and assigned 
an initial non-compensable disability rating, effective May 1968.  
When the Veteran filed the increased rating claim that is 
currently on appeal in May 2005, the Veteran's left knee 
disability was rated as 10 percent disabling under Diagnostic 
Code 5257, which rates recurrent subluxation and lateral 
instability.  

After the Veteran had knee replacement surgery in August 2007, 
the Veteran was assigned a temporary 100 percent disability 
rating from August 2007 to October 2008, after which the Veteran 
was assigned a 30 percent disability rating under Diagnostic Code 
5055, which rates knee replacements.  


Prior to August 2007

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.

In the absence of limitation of motion, a 20 percent evaluation 
is merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  A 10 percent evaluation is merited 
for X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Under Diagnostic Code 5257, which rates impairment based on 
recurrent subluxation or lateral instability of the knee, a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 percent 
rating will be assigned with evidence of severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The words "slight," "moderate" and "severe" as used in the 
various DC's are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions." 38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the joint 
will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Additionally, under Diagnostic Code 5260, a 20 percent rating 
will be assigned for limitation of flexion of the knee to 30 
degrees; and a 30 percent rating will be assigned for limitation 
of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a 20 percent disability rating is 
assigned for extension limited to 15 degrees; a 30 percent 
disability rating is assigned for extension limited to 20 
degrees; a 40 percent disability rating is assigned for extension 
limited to 30 degrees; and a 50 percent disability rating is 
assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Full range of motion of the knee is from 0 degrees to 140 degrees 
in extension and flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, malunion of the tibia and fibula with 
moderate knee or ankle disability will be assigned a 20 percent 
disability rating, malunion of the tibia and fibula with marked 
knee or ankle disability will be assigned a 30 percent disability 
rating, and non union of the tibia and fibula with loose motion, 
requiring a brace, will be assigned a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under DC's 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under DC's 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General 
Counsel further explained that if a Veteran has a disability 
rating under DC 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of the 
leg and DC 5261 for limitation of extension of the leg may be 
assigned for disability of the same joint).

The VA Office of General Counsel has also stated that DC 5259, 
removal of semilunar cartilage, may result in complications 
producing loss of motion.  As such, limitation of motion is a 
relevant consideration under DC 5259.  VAOPGCPREC 9-98 (Aug. 14, 
1998).

The Veteran was afforded a VA examination in May 2005.  The 
Veteran reported that he first started to experience left knee 
pain with weight bearing in the 1970s.  This pain was often 
accompanied by swelling.  He was diagnosed with chondromalacia of 
the patella and had his left kneecap surgically removed in the 
1970s.  He has had pain in his left knee ever since, which has 
progressively worsened over time.  The Veteran described his 
current left knee pain as dull and constant, approximate 2-3/10 
in severity.  The pain is aggravated by prolonged standing or 
kneeling and can be a severe as 6-7/10.  He denied any fatigue, 
decreased range of motion, weakness, or instability during flare-
ups.  He reported that the knee occasionally gives out, and he 
has fallen because of this.  He also reported swelling several 
times per week.  

On examination, the Veteran had range of motion in the left knee 
from 0 degrees extension to 120 degrees of flexion, with pain 
beginning at 80 degrees of flexion.  The Veteran did not report 
and the examiner did not observe any increased pain, weakness, 
fatigue, incoordination, or additional limitation of motion 
following repetitive use.  The joint was stable to varus and 
valgus stress, as well as anterior and posterior drawer.  There 
was negative McMurray's sign.  Crepitus was observed with flexion 
and extension.  The Veteran's left patella had been surgically 
removed.  There was an eight inch scar on the lateral side of the 
knee that was hypopigmented, flat, well healed, non-adherent to 
the underlying tissue, and did not affect functioning.  There was 
also a one inch scar on the medial side of the knee that flat, 
superficial, non-adherent to the underlying tissue, non-tender, 
well-healed, and did not affect functioning.  Neither effusion or 
tenderness to palpation was observed.  Strength was 5/5 in the 
lower extremities bilaterally and sensation was intact to light 
touch.  The Veteran had 2+ patellar reflexes bilaterally and 
trace Achilles reflexes bilaterally.  The Veteran was diagnosed 
with left knee pain, status post patellectomy with residual 
discomfort.  

June 2006 treatment records from Dr. M.B. show complaints of and 
treatment for bilateral knee pain with x-ray evidence of 
degenerative changes.  In July 2005, the Veteran submitted a 
letter from Dr. M.B., who reported that he was treating the 
Veteran for degenerative arthritis of the knees and hips, which 
was aggravated by the Veteran's work as a mechanic.  Dr. M.B. 
recommended that the Veteran be transferred to light duty.  

VA treatment records show ongoing complaints of bilateral knee 
pain.  

Also of record is "Information Regarding Workers' Compensation 
File # [Redacted]" prepared by the Veteran's supervisor and 
detailing the Veteran's medical complaints and injuries from the 
start of the Veteran's employment in 1982 through 2005.  Of 
significance to the Veteran's increased rating claim, the 
Veteran's supervisor noted that the Veteran had been placed on 
permanent light duty due to pain in his knees in July 2005 by an 
on-site physicians' assistant.  The Veteran's supervisor opined 
that the Veteran was no longer able to perform his assigned 
duties due to his physical impairments.

In June 2006, the Veteran was afforded another VA examination.  
The Veteran complained of constant bilateral knee pain, with pain 
in the right knee more severe than in the left.  He described the 
pain in his left knee as 4-5/10 with flare-ups of 8-9/10 due to 
excessive walking, but denied ever being incapacitated due to 
knee pain.  The Veteran also reported that he had fallen about 
six times in the past six to seven months because his knees tend 
to give way and that he uses a cane.  The Veteran was able to 
care for his own personal needs and denied that his knee 
disability significantly affected his responsibilities at work.  

On examination, the Veteran had range of motion from 0 degrees 
extension to 120 degrees flexion, with some pain at the extreme 
range of motion.  There was no change in active or passive range 
of motion following repeated testing nor any additional 
limitation of motion due to pain, weakness, impaired endurance, 
fatigue, incoordination, or flare-up.  The Veteran's collateral 
and cruciate ligaments were very stable, with no evidence of 
laxity.  There was no swelling, inflammation, or instability; 
however, there was some tenderness to palpation.  X-rays showed 
some mild left lateral tibial femoral osteoarthritis.  

In March 2007, the Veteran was afforded another VA examination.  
The Veteran reported onset of left knee pain in service which 
gradually worsened.  He reported that following the removal of 
his left patella sometime in the 1970s, his left knee pain 
subsided for some time, but then gradually began to recur.  The 
Veteran described currently experiencing almost constant left 
knee pain of 7/10 severity with flares of 8-9/10 severity two or 
three times per week.  He alleged that he is disabled and 
incapacitated due to his left knee pain.  The Veteran denied 
swelling or locking.  He reported occasionally using a cane.

On examination, the Veteran had surgical scars on his left knee.  
There was no swelling, inflammation, or tenderness to palpation.  
The Veteran had range of motion from 0 degrees extension to 130 
degrees flexion with pain at 130 degrees.  There was no 
additional limitation of active or passive range of motion during 
repeat testing due to pain, weakness, lack of endurance, fatigue, 
or incoordination.  There was obvious irregularity of the left 
patella and the Veteran had a positive patella apprehension test.  
There was no evidence of laxity of the cruciate or collateral 
ligaments.  There was no instability.  

Based on the above evidence, the Board finds that a disability 
rating in excess of 10 percent for the Veteran's left knee 
disability is not warranted prior to August 2007.  This evidence 
shows that the Veteran's left knee disability caused pain, 
limitation of motion, and occasional swelling or giving way.  
However, VA examinations and VA and private treatment records do 
not document any evidence of ankylosis, instability or 
subluxation, dislocation or removal of the semilunar cartridge, 
or non-union or malunion of the tibia or fibula.  Accordingly, 
Diagnostic Codes 5256, 5257, 5258, and 5262 are not applicable.  
Additionally, even considering limitation of motion due to pain 
pursuant to DeLuca, such as that documented at the May 2005 VA 
examination, the Veteran's left knee disability did not result in 
flexion limited to 30 degrees or less or extension limited to 15 
degrees or greater, so a higher evaluation under Diagnostic Code 
5260 or 5261 is not possible.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).

After October 2008

Following his total left knee replacement in August 2007, the 
Veteran's service connected left knee disability was rated under 
Diagnostic Code 5055, which provides criteria for evaluating 
impairment arising from the prosthetic replacement of a knee 
joint.  Replacement of the knee joint with a prosthesis warrants 
assignment of a 100 percent evaluation for a period of one year 
following implantation of the prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  This period commences at the conclusion of 
the initial grant of a total rating for one month following 
discharge from the hospital under the provisions of 38 C.F.R. § 
4.30.  38 C.F.R. § 4.71a, Prosthetic Implants, Note (1).  
Thereafter, a minimum 30 percent disability evaluation will be 
assigned.  A 60 percent disability rating is assigned for chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, adjudicators are 
instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 
(limitation of leg extension), or 5262 (impairment of the tibia 
and fibula).

Following his left total knee replacement, the Veteran was 
afforded VA examinations in September 2008 and August 2009.

At his September 2008 VA examination, the Veteran complained of 
weakness, stiffness, swelling, giving way, lack of endurance, and 
fatigability, as well as daily pain of approximately 6/10 
severity.  

The Veteran was observed to walk with a limp, but did not use any 
assistive devices for ambulation.  There was tenderness to 
palpation of the left knee, as well as crepitus throughout the 
range of motion.  Range of motion was from 0 degrees extension to 
110 degrees flexion, with motion limited by pain at 110 degrees.  
There was no additional limitation due to repetitive use, 
fatigue, weakness, lack of endurance, or incoordination.  Medial 
and lateral collateral ligaments were stable to varus and valgus 
stress.  Drawer test and McMurray test were within normal limits.  
The Veteran was diagnosed with status post total knee replacement 
of the left knee with residual pain and reduced range of motion.  

At his August 2009 VA examination, the Veteran reported that 
although his total knee replacement had significantly improved 
his symptoms, he still continued to experience daily pain.  At 
rest, his pain was of 3/10 severity, but increased in severity to 
6/10 with activity, such as walking or standing.  He claimed that 
he can only walk a couple hundred steps and uses a cane for 
assistance.  He described flare-ups approximately 10 times per 
year lasting a couple of days with pain of 8/10 severity, as well 
as weakness, fatigue, and incoordination.  He also complained 
that his knee will give way when lifting.  The Veteran reported 
that he was able to manage his own self care, but was limited in 
his ability to do housework.  He was able to walk up stairs, 
although it is painful, and can walk with a cane for about 
fifteen minutes.  He denied having a chronic limp.  

On examination, the Veteran had range of motion from 0 degrees 
extension to 125 degrees flexion, with pain at the end ranges.  
There was no additional limitation or functional loss due to 
repetitive use, pain, weakness, lack of endurance, fatigue, 
incoordination, or flare-ups.  Varus, valgus, anterior and 
posterior drawer, and McMurray's were all normal.  The knee joint 
was stable, without effusion or deformity; however, the examiner 
did observe some crepitus, as well as some diffuse tenderness.  
The Veteran was diagnosed with left knee osteoarthritis and total 
knee replacement.  

Based on the above evidence, the Board finds that entitlement to 
a disability rating in excess of 30 percent is not warranted.  
While the Veteran has complained of chronic pain and weakness in 
his left knee, objective testing shows only mild limitation of 
motion with pain only at the extreme ends and no additional 
limitation due to repetition, pain, fatigue, lack of endurance, 
or incoordination.  Based on this evidence, the Veteran's 
symptoms cannot reasonably characterized as "severe" pain and 
weakness and a disability rating of 60 percent is not warranted 
under Diagnostic Code 5055.  

The Board has also considered whether a disability rating should 
be assigned based on analogy to Diagnostic Codes 5256, 5261, or 
5262.  However, as the Veteran's range of motion of the left knee 
is limited only ten to fifteen degrees, out of a possible range 
of motion of 140 degrees, the Board finds that a higher rating 
for limitation of motion under 5256 or 5261 is not warranted.  
Finally, given the absence of any evidence of instability, 
locking, subluxation, or deformity, a higher disability rating 
under 5262 is not warranted.  The Board has considered the 
Veteran's argument that his left knee disability is not 
adequately rated as 30 percent disabling, but the Veteran's 
assertions regarding the severity of his disability are not 
supported by the objective evidence of record.  The evidence of 
record, taken as a whole, supports the finding that the Veteran's 
disability is appropriately rated at 30 percent, reflecting 
symptoms of moderate pain, weakness, and fatigability, with mild 
limitation of motion.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular Ratings

The Board has also considered whether referral for extraschedular 
consideration is warranted for any period on appeal.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  The 
Veteran's reported symptoms, such as pain, weakness, and limited 
motion are reflected in the applicable diagnostic codes.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.



Service Connection

The Veteran is also seeking entitlement to a right knee 
disability, a low back disability, and a bilateral hip 
disability, to include as secondary to the Veteran's service 
connected left knee disability.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).  In general, service connection requires (1) evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 &Supp. 2010); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the non-service-connected disease, will 
be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the non-service-connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2010).  

The Veteran's service treatment records are negative for 
complaints of right knee or bilateral hip pain or injury.  The 
Veteran did seek treatment twice for complaints of low back pain, 
but one occasion, this was attributed to a genitourinary tract 
infection.  The Veteran's separation examination in May 1968 was 
normal and there was no evidence that the Veteran suffered from a 
chronic right knee, low back, or hip disability.

Approximately six months after separation from service, at a 
January 1969 examination in connection with a claim for VA 
benefits, the Veteran complained of bilateral knee pain, edema, 
and "cracking" and buckling when climbing stairs.  On range of 
motion testing, the Veteran's flexion was limited bilaterally by 
about fifteen degrees, with pain at the end range of motion.  No 
edema or erethyma was observed, but the Veteran did have 
crepitation.  An x-ray was normal.  

A March 1969 rating decision granted service connection for a 
left knee disability based on evidence of pain and trauma in 
service, but denied entitlement to service connection for a right 
knee disability, apparently based on the absence of any 
complaints of or treatment for a right knee condition in service, 
although the rating decision notes that the Veteran had an injury 
to both knees in 1963, prior to enlistment.  

Private treatment records document treatment for bilateral knee 
problems with multiple surgeries from the 1970s through the 
present.  

The Veteran's former employer submitted a document entitled 
Information Regarding Workers' Compensation claim File # 
[Redacted], which details complaints of work related heath 
problems and injuries from 1982 through 2005. 

According to this document, the Veteran requested "Light Duty" 
due to back problems in November 1982.  This appears to be the 
first post-service evidence of a low back condition.  The 
Veteran's request was granted, with an extension granted several 
weeks later after the Veteran reinjured his back.  The Veteran 
again complained of low back pain in October 1983.  In January 
1984, he was evaluated because he had used all of his sick days 
and blamed his back.  The examination found no explanation for 
the Veteran's claimed back problem.  The Veteran again complained 
of back problems in May 1984.

Between July 1994 and September 1994, the Veteran was seen 
multiple times for complaints of right knee pain.  He was seen 
again for right knee pain in November 1996.  

In August 2003, the Veteran was seen for complaints of bilateral 
knee and hip pain.  

In July 2005, the Veteran complained of pain in his knees, hips, 
and low back.  He was placed on permanent light duty.  

At a May 2005 VA examination, the Veteran reported that developed 
pain in the right knee years ago, but that his symptoms have 
worsened over the last five or six years.  He reported onset of 
low back pain a few years ago, as well as hip pain whenever he 
has back pain.  

In November 2005, a VA examiner concluded that the Veteran's 
right knee, low back, and bilateral hip pain were not caused by 
the Veteran's service connection left knee disability.  
Unfortunately, the examiner provided no explanation for this 
opinion.  A medical opinion that contains only data and 
conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

At a June 2006 VA examination, the Veteran reported that he 
suffered from right knee pain in service.  He described current 
bilateral knee pain, right worse than left.  The examiner noted 
degenerative joint disease and recurrent subluxation of the 
patella.  

At a March 2007 VA examination, the Veteran told the examiner he 
began having right knee pain a number of years ago and was 
treated by an orthopedic surgeon, but apparently was unable to 
remember the date of onset.  The examiner noted that the Veteran 
had undergone a total right knee replacement in December 2006.  

At an August 2009 examination, the Veteran reported onset of 
right knee problems in the early 1990s.  He reported onset of low 
back and bilateral hip pain in 2005, although he reported having 
back problems prior to that that gradually got worse over the 
year.  The examiner gave the Veteran a current diagnosis of right 
knee osteoarthritis and total knee replacement, bilateral hip 
osteoarthritis, and low back degenerative disc disease.  She 
concluded that it was less likely than not that the Veteran's 
right knee, low back and bilateral hip disabilities were 
aggravated by the Veteran's left knee disability.  As rationale, 
the examiner noted that there was no evidence that the Veteran 
had a sustained severe limp secondary to the service connected 
left knee disability which would cause problems in other areas.  
Additionally she noted that degenerative arthritis worsens with 
aging and that the Veteran had a physically demanding job for 
many years.  

VA treatment record show complaints of bilateral knee, low back, 
and bilateral hip pain.  

Based on all the above evidence, the Board finds that entitlement 
to service connection for low back and bilateral hip disabilities 
must be denied.  There is no evidence of a chronic low back or 
hip condition in service, or of any injury to those joints.  
Additionally, there is no evidence that the Veteran was diagnosed 
with arthritis of the low back or bilateral hips within one years 
of service.  Indeed, there is no evidence of low back or 
bilateral hip problems for at least a decade after separation 
from service, and it does not appear that the Veteran is claiming 
that these conditions had onset in service. 

In addition, there are significant indications that these 
disabilities may be the result of post-service injuries (see 
above). 

Furthermore, a VA medical examiner concluded in August 2008 that 
the Veteran's low back and bilateral hip disabilities were less 
likely than not aggravated by the Veteran's service connected 
left knee disability.  Regarding the issue of causation, the 
examiner concluded that there was no evidence that the Veteran's 
left knee disability caused a severe sustained limp "which would 
cause all of the other areas mentioned above to go bad."

Accordingly, entitlement to service connection on either a direct 
or secondary basis for a low back disability or a bilateral hip 
disability is not warranted.   The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Regarding the Veteran's right knee disability, the Veteran has on 
several occasions claimed that his right knee disability had 
onset in service.  Certainly, the Veteran is qualified to report 
symptoms such as pain, cracking, or buckling.  However, on other 
occasions, the Veteran has reported a later date of onset or has 
been uncertain of when his symptoms actually began, an 
inconsistency which undermines the probative value of the 
Veteran's testimony concerning this matter.  Furthermore, there 
is no evidence the Veteran ever sought treatment for right knee 
problems during service, although he did complain of left knee 
problems.  On the other hand, the Veteran's assertion that his 
right knee disability had onset in service is supported by his 
reports of right knee pain and cracking only six months after 
separation from service.  A medical examination performed in 
January 1969 found decreased range of motion and chondromalacia 
patella of the right knee.  

The Board finds that the evidence is at least in equipoise 
regarding whether the Veteran's right knee disability had onset 
in service.  Accordingly, the Veteran is afforded the benefit of 
the doubt and entitlement to service connection for a right knee 
disability is granted.  




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board also notes that Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) was recently overruled in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The Federal Circuit 
held that "...insofar as the notice described by the Veterans 
Court in Vazquez-Flores requires the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  Id. at 1281.  The Federal 
Circuit also stated that 38 U.S.C.A. § 5103 did not require 
"veteran-specific notice", that is, notice that depended on the 
particular facts of a veteran's claim.  Id. at 1277.  Rather, VA 
must provide "claim-specific notice", that is "generic notice 
provided in response to a request for service connection must 
differ from that provided in response to a request for an 
increased rating."  Id.  The Board interprets this to mean that 
in an increased rating claim, the veteran no longer has to be 
provided with notice of the specific diagnostic codes under which 
he is rated. 

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Veteran in July 2009.  This letter informed the Veteran of 
what evidence was required to substantiate his service connection 
and increased rating claims, as well as VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was also 
informed of how VA assigns disability ratings and effective 
dates.  

However, this letter was not provided to the Veteran prior to the 
initial unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the July 2009 notice letter not sent before the initial 
RO decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
RO also readjudicated the case by way of a supplemental statement 
of the case issued in July 2010.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It appears that all evidence necessary for a 
fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  The Board finds that 
the service and post-service treatment records, as a whole, 
provide highly probative evidence against these claims. 

The Veteran was also afforded numerous VA examinations.  The 
examinations were adequate and probative for VA purposes because 
the examiner relied on sufficient facts and data, provided a 
rationale for the opinion rendered, and there is no reason to 
believe that the examiner did not reliably apply reliable 
scientific principles to the facts and data.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  They were also 
based upon review of the claims folder, and thoroughly discuss 
the nature and severity of the Veteran's disability as well as 
the functional impairments resulting therefrom.  See 38 C.F.R. 
§ 4.2. 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 10 percent for a 
service connected left knee disability before August 2007 and to 
a disability rating in excess of 30 percent after October 2008 is 
denied.

Entitlement to service connection for a right knee disability is 
granted.  

Entitlement to service connection for a low back disability is 
denied.  

Entitlement to service connection for a bilateral hip disability 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


